         Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 1 of 27


                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MARK KILCREASE-TIGER, Individually and                                           PLAINTIFF
on Behalf of All Others Similarly Situated

V.                                    NO. 4:19-CV-798-DPM

WELSPUN PIPES, INC.; WELSPUN                                                  DEFENDANTS
TUBULAR, LLC; and WELSPUN USA, INC.


     BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Defendants Welspun Pipes, Inc., Welspun Tubular, LLC and Welspun USA, Inc.

(Defendants), by and through their undersigned counsel, and for their Motion for Summary

Judgment pursuant to Fed. R. Civ. P. 56 and Local Rule 56.1, state:

                                           I. INTRODUCTION

        Plaintiff Mark Kilcrease-Tiger (“Plaintiff”) filed this lawsuit claiming unpaid overtime

compensation pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq. and

the Arkansas Minimum Wage Act (AMWA).               Plaintiff specifically alleges that he was

misclassified by Defendants as exempt from overtime, and he seeks this relief individually

because no collective action class was ever certified. Plaintiff’s claim is seemingly limited to

whether he was afforded the authority to hire, fire, or effectively recommend the same as

required by the FLSA’s Executive exemption. The objective evidence available, taken in the

light most favorable to Plaintiff, shows that no genuine issue of material fact exists, and

Defendants’ are entitled to summary judgment on all claims.

        For the reasons contained in Defendant’s Motion for Summary Judgment, Statement of

Undisputed Facts, and this Brief in Support, Plaintiff’s Complaint should be dismissed in its

entirety pursuant to Fed. R. Civ. P. 56.



                                                1
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 2 of 27


                                         II.    FACTS

       Welspun Tubular, LLC (“Welspun”)1 operates a multi-department facility in Little Rock,

Arkansas. Declaration of Ragesh Sheth, ¶ 2, attached to Defendant’s Motion for Summary

Judgment as Exhibit 2.     Welspun’s Little Rock facility, which began operating in 2009,

manufactures high-grade line pipes that carry oil, gas, sand oil, water, and other materials.

Plaintiff is a former employee of Welspun Tubular, LLC. Neither Welspun Pipes, Inc. nor

Welspun USA, Inc. have ever employed Plaintiff. See id. at ¶ 4.

       Welspun has a Handbook that it provides to each of its employees.           See Welspun

Handbook Excerpts, attached to Defendant’s Motion for Summary Judgment as Exhibit 9. The

Handbook informs employees that all jobs are classified as either exempt or non-exempt, and

that exempt employees do not receive overtime. See id. at p. 2. It also informs salaried

employees that their salary is intended to compensate them for all hours worked and that their

pay will not be reduced due to quantity or quality of work performed. Id. at p. 3. All employees,

including Plaintiff, received a copy of the Handbook upon hire. Sheth Dec., ¶ 5.

       Welspun’s Coating Plant and Quality Control Department

       Welspun’s Little Rock facility is a significant operation with a footprint spanning

hundreds of acres. The facility creates various sizes of industrial pipes, which can weigh nearly

of 60,000 pounds, and the pipes move through Welspun’s facility on tracks among various

departments. Sheth Dec., ¶ 2. Welspun’s Coating Plant takes manufactured pipes that are

ordered by customers to be coated for various purposes and by various specifications. Id. at

¶¶ 6-7. The Coating Plant has two departments: Production and Quality Control. Id. at ¶ 3.

Both departments run on four shifts (A-D), and each shift has a designated Supervisor. Id.

1
  Separate Defendants Welspun Pipes, Inc. and Welspun USA, Inc. deny that they were
Plaintiff’s “employer” within the meaning of the FLSA and/or AMWA. See Section IV.D, infra.



                                               2
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 3 of 27


There are anywhere from 10-25 employees, two of which are non-exempt Team Leads, on each

shift that all report to the shift Supervisor.   Id.   QC Supervisors are authorized to adjust

employees’ work assignments, discipline employees, ensuring sufficient equipment is available,

and are responsible for evaluating employees’ performance. Sheth Dec., ¶¶ 6-7; see Declaration

of Kaushik Rana, ¶¶ 5-8, 11, attached to Defendants’ Motion for Summary Judgment as Exhibit

3; Declaration of Blake Alban, ¶¶ 5-8, 11, attached to Defendants’ Motion for Summary

Judgment as Exhibit 4.

       The Coating Plant operates twenty-four hours every day. Sheth Dec., ¶ 3. The Quality

Control department ensures the pipes that come through during that shift meets or exceeds both

Welspun’s and industry standards as well as its customers’ particular specifications. Id.; Rana,

¶ 6; Alban, ¶ 6. If the Quality Control department finds any defects or issues with a pipe, it

returns it back to Production for correction. Id. The decision by Quality Control to return a pipe

back to production incurs additional costs and revenue loss because it reduces the productivity of

the Coating Plant. Sheth Dec., ¶ 8.

       Plaintiff’s Role in Welspun Tubular, LLC’s Quality Control Department

       Plaintiff worked as a Quality Control Supervisor (QC Supervisor) in the Quality Control

department within the Coating Plant at Welspun’s Little Rock facility. See Deposition of Mark

Kilcrease-Tiger, p. 24:21-23, attached to Defendants’ Motion for Summary Judgment as Exhibit

1 (Tiger Dep.); see also Job Description, attached to Defendants’ Motion for Summary Judgment

as Exhibit 6. Plaintiff was hired in November 2018 as an exempt employee earning an annual

salary of $65,000. See Tiger Dep., p. 19:8-18. He worked in this same position for the same

salary from November 2018, until he was terminated in September 2019, which was

approximately 10 months. Id. at pp. 9:7-15; 19:8-18. Neither his pay nor his duties changed

during his employment. Id. at p. 62:7-13.


                                                 3
         Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 4 of 27


       Plaintiff received training from Welspun upon being hired. Sheth Dec., ¶ 5. The trainings

included Basic Supervisory Training that trained him on supervisory skills such as how to

document employees for discipline and performance issues. See Tiger Dep., pp. 26:14-27:5. He

was also required to complete a multi-part Emerging Leaders Program through Pulaski Technical

College, which was provided to Welspun’s supervisors and managers. Id. at 31:13-35:8. He

received a Level I Supervisory Management certification from Pulaski Technical College upon

the completion of that Program in February 2019. Id. at p. 35:1-8; see Training Certificates,

attached to Defendants’ Motion for Summary Judgment as Exhibit 5.

       Plaintiff reported to the Quality Control Department’s Manager, Ragesh Sheth. Tiger

Dep., pp. 23:25-24:23. His duties included, among others, ensuring that all planned production,

inspection, and testing was performed to standards on his shift in the Quality Control

Department. Id. at p. 37:9-17; see also Job Description, Exhibit 10. He was also responsible for

ensuring the entry of data, that all process control parameters were completed, confirmed the use

of calibrated instruments by his team, and maintaining discipline, proper housekeeping, and

safety for employees on his shift. Id. at pp. 37:18-38:6. Plaintiff was responsible for the safety of

his shift’s team members. Id. at p. 63:22-24.

       Plaintiff’s typical shift began with him meeting with the outgoing shift Supervisor to get

a report on any issues that arose or that may have been ongoing for the start of his shift. Tiger

Dep., pp. 40:1-41:16. He, like other QC Supervisors, would “walk the floor” multiple times each

shift to ensure employees on his team were doing their jobs appropriately, ensuring personal

protective equipment was being worn, and that processes were running properly. Id.; see also

Rana Dec., ¶¶ 5-7; Alban Dec., ¶¶ 5-7. Ultimately, Plaintiff and his shift were responsible for

inspecting and ensuring that the pipes were properly sanded and cleaned in preparation for the

actual coating process. Tiger Dep., p. 42:9-23. Essentially, the Production department cleaned


                                                 4
         Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 5 of 27


the pipes, and Quality Control inspected their work. Id. at p. 45:5-15. Plaintiff would be

reprimanded if a pipe left his department with defects that should have been caught by his team.

Id. at p. 61:5-15.

        Plaintiff was responsible for ensuring that the personnel on his shift were doing their jobs

properly. Tiger Dep., p. 43:9-23. He spent most of his shift walking around and checking on his

team. Id. at pp. 53:24-54:3; p. 67:7-14; see also Rana Dec., ¶ 7; Alban Dec., ¶ 7. Plaintiff

supervised approximately 20 personnel on his shift. Tiger Dep., pp. 44:22-45:1. If someone did

not show up for a scheduled shift, Plaintiff was authorized to re-assign job assignments to ensure

all work was covered. Id. at pp. 65:22-66:2. Plaintiff agrees that he was responsible for directly

supervising the members of his team and ensuring productivity. Id. at pp. 98:1-100:1.

        Plaintiff himself also performed quality inspection on the pipes. Tiger Dep., p. 44:5-14.

Supervisors were required to perform two pipe inspections themselves each shift to ensure

proper calibration of tools, processes, and chemicals. Id. at p. 67:23-25; see Rana Dec., ¶ 10;

Alban Dec., ¶ 10. The reason for his test, as the Supervisor, was to ensure that the employees on

his shift were accurately testing the pipes. See Tiger Dep., pp. 95:1-96:9; Alban Dec., ¶ 10

(“These tests were for auditing, not conducting.”). If the tests were not done properly, Plaintiff

would review the pipes that had been tested on his shift. Id. Plaintiff and his counterpart in the

Production department would determine whether to request a shutdown of testing or continue

running the pipes on schedule. Id. 97:13-22. The decision to stop operations resulted in

significant financial harm to Welspun. Sheth Dec., ¶ 8.

        Plaintiff was also responsible for entering the data at the end of his shift, which only

Supervisors could input. Tiger Dep., p. 48:11-19; p. 52:12-20. If his department was backlogged,

Plaintiff was responsible for his shift’s productivity. Id. at pp. 55:10-56:20. As a QC Supervisor,

Plaintiff also approved vacation requests from members on his team. Tiger Dep., p. 84:4-22. He


                                                 5
         Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 6 of 27


had authority to approve or deny those requests. Id.; see Sheth Dec., ¶ 14. It was his job to

ensure that his shift was adequately staffed. Id.

        Plaintiff also disciplined employees on his shift for various performance violations.

Tiger Dep., pp. 70:3-78:12; see Employee Discipline Forms, attached to Defendants’ Motion for

Summary Judgment as Exhibit 7. He verbally counseled them and documented the incidents to

their personnel files. Id. He also instructed those employees that further violations would result

in termination of employment. Id. On the other hand, he would give input into his employees’

performance when asked by his Manager for consideration in promotions, which would be given

strong consideration. Id. at pp. 103:-104:7; see Sheth Dec., ¶¶ 12-13.

        Plaintiff also sent incident reports to the Quality Control Manager, Ragesh Sheth, and

other administrators. Tiger Dep., pp. 78:15-80:17; see Employee Correspondence, attached to

Defendants’ Motion for Summary Judgment as Exhibit 8. Plaintiff sent at least two employees

home for safety infractions and insubordination on his shift. Id. On one occasion, Plaintiff sent

his entire overnight shift home early due to a production issue. Id. at pp. 85:1-86:21; see also

Exhibit 8, p. 5.

                                     III. LEGAL STANDARDS

        Summary judgment may be granted if no genuine issue as to any material fact exists and

the moving party is entitled to judgment as a matter of law. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 250 (1986); Fed. R. Civ. P. 56(c); Andrews v. Fowler, 98 F.3d 1069, 1074 (8th Cir.

1996). “[T]he plain language of Fed. R. Civ. P. 56(c) mandates the entry of summary judgment .

. . against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case,” and as such a failing necessarily renders all other facts immaterial.

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). Consequently, summary judgment

should be granted where no reasonable jury could find in favor of the non-movant on any one


                                                    6
         Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 7 of 27


fact essential to its claim. Diesel Machinery, Inc. v. B.R. Lee Industries, Inc., 418 F.3d 820, 832

(8th Cir. 2005) (citations omitted); Depositors Ins. Co. v. Wal-Mart Stores, Inc., 506 F.3d 1092,

1094 (8th Cir. 2007) (citing Anderson, 477 U.S. at 248).

       Once a motion for summary judgment points out the absence of proof regarding an

essential element of the non-movant’s case, the burden shifts to the non-movant to offer

probative evidence that would permit a finding in his favor on more than mere speculation,

conjecture, or fantasy. Gregory v. City of Rogers, Ark., 974 F.2d 1006, 1010 (8th Cir. 1992),

cert. denied, 507 U.S. 913 (1993). The non-movant’s evidence must raise more than “some

metaphysical doubt” to withstand a motion for summary judgment. Matsushita Elec. Indus. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). Fed. R. Civ. P. 56 requires that a response, by

affidavits or other evidence, specifically show that there is a genuinely disputed issue of material

fact. Jackson v. Anchor Packing Co., 994 F.2d 1295, 1304 (8th Cir. 1993) (citing Celotex, 477

U.S. at 322).

       A plaintiff may not create a material issue of fact solely based upon his own self-serving,

unsubstantiated testimony contained in his affidavit or deposition. O'Bryan v. KTIV Television,

64 F.3d 1188, 1191 (8th Cir.1995) (granting summary judgment if non-moving party's only

evidence to rebut the motion is conclusory, self-serving statements made in affidavit). Nor may

the non-movant in a summary judgment motion rest upon the mere allegations of his or her

pleadings. Robinowitz v. Gibraltar Savings, 23 F.3d 951, 954 (5th Cir. 1994). Id. It is well-

settled that conclusory evidence or statements, rather than factual statements, are insufficient to

support a response to a motion for summary judgment. Jackson, 994 F.2d at 1304; see also

Rose-Maston v. NME Hosp., Inc., 133 F.3d 1104, 1109 (8th Cir. 1998); Luciano v. Monfort, Inc.,

259 F.3d 906, 910 (8th Cir. 2001) (citation omitted); Weger v. City of Ladue, 500 F.3d 710, 728

(8th Cir. 2007).


                                                 7
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 8 of 27


       Not only must the non-movant support each essential element of his or her claim with

evidence, but evidence that does not support an essential element of the non-movant’s claim is

irrelevant to deciding a motion for summary judgment. Hervey v. County of Koochiching, 527

F.3d 711, 719 (8th Cir. 2008) (citing Anderson, 477 U.S. at 248). Evidence that does not support

the non-movant’s claim but simply demonstrates the existence of some alleged factual dispute

will not defeat an otherwise properly supported motion for summary judgment. Bloom v. Metro

Heart Group of St. Louis, Inc., 440 F.3d 1025, 1028-1029 (8th Cir. 2006) (citing Anderson, 477

U.S. at 247-48).

       Modern federal courts “should be somewhat more hospitable to summary judgments”

than they were prior to Celotex, Anderson, and Matsushita. City of Mount Pleasant v. Associated

Elec. Coop., Inc., 838 F.2d 268, 273 (8th Cir. 1988). See e.g. Stever v. Independent School Dist.

No. 625, 943 F.2d 845, 854 (8th Cir. 1991) (citing Mount Pleasant, 838 F.2d at 273-74). “The

motion for summary judgment can be a tool of great utility in removing factually insubstantial

cases from crowded dockets, freeing courts’ trial time for those cases that really do raise genuine

issues of material fact” and “need not be denied merely to satisfy a litigant’s speculative hope of

finding some evidence that might tend to support a complaint.” Id.; Krenik v. County of Le

Sueur, 47 F.3d 953, 959 (8th Cir. 1995) (citations omitted).

                                      IV.    ARGUMENT

       Plaintiff asserts that he was misclassified as exempt under the FLSA. In support of his

claims, Plaintiff attempts to cast himself as a “laborer” with no real supervisory authority or

administrative discretion. His own self-serving allegations are insufficient to establish a viable

claims, especially given the amount of evidence to show that his job position did, in fact,

perform all necessary supervisory and/or administrative functions necessary to qualify as exempt

under the FSLA and AMWA. Thus, Plaintiff’s claim fails to survive scrutiny pursuant to Fed. R.


                                                8
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 9 of 27


Civ. P. 56(c), and Defendants are entitled to summary judgment on each of their individual

claims. Assuming, arguendo, that Plaintiff is owed any overtime at the trial of this matter, such

wages should be calculated by the fluctuating workweek method. Further, Defendants Welspun

Pipes, Inc. and Welspun USA, Inc. never employed Plaintiff and must be dismissed.

       A.      The Evidence Demonstrates that Plaintiff Was Properly Classified as an
               Exempt Employee.

       Summary judgment is appropriate for dismissing Plaintiff’s overtime claim under the Fair

Labor Standards Act (“FLSA”) and the Arkansas Minimum Wage Act (“AMWA”). Jarrett v.

ERC Props., 211 F.3d 1078, 1081, (8th Cir. 2000). The FLSA establishes that employers must

compensate each employee “at a rate not less than one and one-half times the ‘regular rate’ for

all overtime hours that an employee works.” 29 U.S.C. § 207(a)(1). The FLSA defines overtime

as employment in excess of forty (40) hours in a single workweek. Id.              The AMWA is

interpreted under the same standards as the FLSA. See Aubrey v. Zamam, LLC, No. 2017 WL

5180427, at *2 (E.D. Ark. Nov. 8, 2017).

       The FLSA and AMWA both exempt from this general rule “any employee employed in a

bona fide executive, administrative, or professional capacity . . . .” Id. § 213(a)(1) (emphasis

added); Ark. Code Ann. § 11-4-211(d) (directing that AMWA overtime requirements do not

apply to employees exempt under the FLSA exemptions). Certain federal regulations set forth

various parameters of the exemptions. 29 C.F.R. § 541.200 et seq. The Supreme Court has

rejected the principle that exemptions should be construed narrowly when interpreting the FLSA.

“Because the FLSA gives no textual indication that its exemptions should be construed narrowly,

there is no reason to give [them] anything other than a fair (rather than a narrow) interpretation.”

Encino Motorcars, 138 S. Ct. at 1142.




                                                 9
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 10 of 27


       The QC Supervisor position at Welspun satisfied the requirements of the Administrative

and Executive exemptions, as well as a combination thereof. As such, Plaintiff is not entitled to

overtime compensation under either federal or state law.

       1.      Plaintiff was Exempt Pursuant to the Administrative Exemption’s Duties Test.

       To qualify for the FLSA’s administrative exemption, an employee must: (1) be

compensated on a salary basis at a rate of not less than $455 per week 2; (2) be an employee

whose primary duty is the performance of office or non-manual labor directly related to the

management or general business operation of the employer or its customers; and (3) be an

employee whose primary duty included the exercise of discretion and independent judgment with

respect to matters of significance. 29 C.F.R. § 541.200(a). Plaintiff’s compensation and job

duties while employed with Welspun satisfies each of these criteria. As such, he was properly

classified as exempt.

               a.       Plaintiff Meets the Salary Basis Requirement.

       The first prong of the administrative exemption requires that an employee be

compensated on a salary basis at a rate of not less than $455 per week. 29 C.F.R.

§ 541.200(a)(1). As a general rule, “[a]n employee will be considered to be paid on a ‘salary

basis’ which amount is not subject to reduction because of variations in the quality or quantity of

work performed.” 29 C.F.R. § 541.602.

       Plaintiff was paid a pre-determined annual salary of $65,000. Tiger Dep., p. 19:8-18; see

New Hire Form, attached to Defendants’ Motion for Summary Judgment as Exhibit 6. This pay

was communicated to him prior to his employment and did not change. See Exhibit 9, p. 4.


2
 This amount increased to $684 per workweek effective January 1, 2020. See 84 Fed. Register
51230 (Sept. 27, 2019). Plaintiff’s employment terminated in 2019, thus the applicable salary
basis minimum is $455 for purposes of this litigation.



                                                10
         Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 11 of 27


Thus, Plaintiff was compensated on a salary basis at a rate greater than $455 per week, which he

admits. See ECF No. 1, ¶ 46.        There is no genuine issue for trial concerning 29 C.F.R. §

541.200(a)(1), and the first requirement of the administrative exemption is easily met on these

facts.

         b.     Plaintiff Worked in a Non-Manual Position Directly Related to Welspun’s
                Business.

         The second prong of the administrative exemption requires that an employee’s primary

duty “is the performance of office or non-manual labor directly related to the management or the

general business operation of the employer or its customers.” § 541.200(a)(2). The term “primary

duty” means the “principal, main, major, or most important duty that the employee performs.” 29

C.F.R. § 541.700(a). The regulations indicate that amount of time devoted to exempt work is a

helpful factor and that generally, if employees allocate 50 percent of their time performing

exempt work, the primary duty requirement will be satisfied. Id. Notably, “whether [employees']

particular activities excluded them from the overtime benefits of the FLSA is a question of law.”

Grage v. N. States Power Co.-Minnesota, 813 F.3d 1051, 1054 (8th Cir. 2015)(alteration added).

         To satisfy this requirement, "an employee must perform work directly related to assisting

with the running or servicing of the business, as distinguished, for example, from working on a

manufacturing production line or selling a product in a retail or service establishment." 29 C.F.R.

§ 541.201(a). The regulations explicitly state that “work directly related to management or

general business operations includes, but is not limited to, work in functional areas such as . . .

quality control; personnel management; . . . [or] legal and regulatory compliance . . . .” 29

C.F.R. § 541.201(b) (emphasis added); see also Vazquez v. Navistar Int'l Transp., 2012 U.S.

Dist. LEXIS 45107 (N.D. Ind. Mar. 30, 2012) (concluding that employee who verified whether

employer’s suppliers were delivering commodities in accordance with employer’s requirements



                                                11
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 12 of 27


was primarily engaged in non-manual quality control and, thus, exempt pursuant to the

administrative exemption).

        When deciding the employee's primary duty, it “must be based on all the facts in a

particular case, with the major emphasis on the character of the employee's job as a

whole.” Grage, 813 F.3d at 1055. The following factors may be considered: “relative importance

of the exempt duties as compared with other types of duties; the amount of time spent

performing exempt work; the employee's relative freedom from direct supervision; and the

relationship between the employee's salary and the wages paid to other employees for the kind of

nonexempt work performed.” Id. “The phrase ‘directly related to the management or general

business operations' refers to the type of work performed by the employee.” Id. (citing 29 C.F.R.

§ 541.201(a) (emphasis added)). Also, “if an employee is simply performing “work that is

‘ancillary to an employer's principal production activity,’ [the] employee[ is] administrative.” Id.

(alterations in original).

        Here, there is no real dispute that Plaintiff’s primary duty was that of quality control. The

very nature of quality control, which Plaintiff admits he did, is to ensure the quality of the pipes

produced by Welspun. See Tiger Dep., pp. 37:9-17; 42:9-23; see also QC Supervisor Job

Description, p. 1, Exhibit 10 (listing “Responsibilities and Accountabilities”). The various

testing stations that Plaintiff’s team members operated were solely for the purpose of testing the

quality of the pipe; they had no attributes of production. In fact, the Coating Plant had a separate

department entirely devoted to Production. Tiger Dep., p. 45:5-15; see Sheth Dec., ¶¶ 3, 9; Rana

Dec., ¶ 3; Alban Dec., ¶ 3. As stated, Plaintiff was ultimately responsible for his team’s work

product and he was not required to perform the same tasks as his team members who actually

conducted the testing. Sheth Dec., ¶




                                                 12
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 13 of 27


       Furthermore, the work performed by Plaintiff was, without question, directly related to

the general business operations of Welspun. This factor should go without challenge given the

fact that Plaintiff candidly admits he was responsible for the quality of pipe that went through his

department and ensuring that Welspun’s customers’ specifications were met. Tiger Dep., p.

42:9-23; p. 45:5-15; see Sheth Dec., ¶ 7. Also, Plaintiff performed his work without any

supervision. Sheth Dec., ¶ 11. Often times, he worked evening, morning, and night shifts

without any on-site management present. Viewing the “character of [Plaintiff’s] job as a

whole[,]” it is evident that he performed non-manual labor directly related to the general

business operation of Welspun. Grage, 813 F.3d at 1055 (alterations supplied).

       Plaintiff contends that he spent too much time performing “non-supervisory duties” that

he considered outside of his “supervisory role.” Tiger Dep., pp. 104:24-105:12. Importantly, his

contention that this “fill-in” work (when he stepped in for his team members’ work stations to

keep production going) violated his exemption under the FLSA essentially ratifies that his

Supervisor duties were, in fact, exempt duties. Nonetheless, Plaintiff’s own admission was that

he spent “on average, maybe two, three hours” per shift on such work. Id. at p. 115:7-17. This

testimony, in light of his regularly-scheduled 12-13 hour shifts3 comes nowhere near a 50

percent threshold or anything else detracting from the character of his Supervisor position. See

id. at p. 107:20-23 (stating he was scheduled for 12-hour shifts); p. 52:1-3 (stating he always

worked at least an hour over entering data and reports at the end of a shift).

       Moreover, Plaintiff’s contention of what constitutes “non-supervisory duties” does not

comport with the FLSA’s standards. Manual labor is work involving physical skill and energy

and repetitive operations with the hands. 29 C.F.R. § 541.3(a). When asked for examples of such

3
 Welspun would dispute these hours at trial, but for purposes of summary judgment Plaintiff’s
own testimony is being afforded the most favorable light.



                                                 13
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 14 of 27


duties, Plaintiff stated that performing quality inspection tests, staring at a monitor, and entering

data into a computer to be “physical labor” rather than supervisor work. Tiger Dep., pp. 119:19-

120:9. As such, even by his own estimate of averaging two or three hours per shift doing

“physical labor,” those totals would not be comprised of the kind of work that would cause his

job position to lose its Administrative exemption under the FLSA. To be sure, QC Supervisors

do not perform manual labor (as contemplated by the FLSA) in their daily tasks. See Sheth Dec.,

¶ 9; Rana Dec., ¶ 12; Alban Dec., ¶ 12.

       In sum, taking the totality of his own description of job functions at Welspun, Plaintiff

clearly performed non-manual work that was directly related to Welspun’s general business

operations. The second prong of the administrative exemption is easily satisfied.

       c.      Plaintiff Regularly Exercised Discretion and Independent Judgment.

       The third prong of the administrative exemption requires an employee’s primary duty to

involve the exercise of discretion and independent judgment with respect to matters of

significance. 29 C.F.R. § 541.200(a)(3). “In general, the exercise of discretion and independent

judgment involves the comparison and the evaluation of possible courses of conduct, and acting

or making a decision after the various possibilities have been considered.” 29 C.F.R.

§ 541.202(a). The regulations make evident the fact that an employee is supervised or is required

to work within guidelines does not undermine the exempt status:

       The exercise of discretion and independent judgment implies that the employee
       has authority to make an independent choice, free from immediate direction or
       supervision. However, employees can exercise discretion and independent
       judgment even if their decisions or recommendations are reviewed at a higher
       level. Thus, the term "discretion and independent judgment" does not require that
       the decisions made by an employee have a finality that goes with unlimited
       authority and a complete absence of review.




                                                 14
         Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 15 of 27


29 C.F.R. § 202(c); see also Viola v. Comprehensive Health Mgmt., 441 Fed. Appx. 660, 2011

WL 4436589 (11th Cir. 2011)(concluding an employee exempt pursuant to the administrative

exemption even though she was “required to submit most of her plans to management before

they were finalized . . . .”).

        “The term ‘matters of significance’ refers to the level of importance or consequence of

the work performed.” 29 C.F.R. § 202(a). The regulations set forth numerous factors to consider

when determining whether an employee exercises discretion and independent judgment with

respect to matters of significance, including, but not limited to:

        1. whether the employee has authority to formulate, affect, interpret, or implement
        management policies or operating practices;

        2. whether the employee performs work that affects business operations to a
        substantial degree, even if the employee's assignments are related to operation of
        a particular segment of the business;

        3. whether the employee has authority to commit the employer in matters that
        have significant financial impact;

        4. whether the employee investigates and resolves matters of significance on
        behalf of management.

29 C.F.R. § 541.202(b).          On the of use instructive materials for assistance in exercising

discretion and independent judgment, the interpretive regulations provide that:


        The use of manuals, guidelines or other established procedures containing or
        relating to highly technical, scientific, legal, financial or other similarly complex
        matters that can be understood or interpreted only by those with advanced or
        specialized knowledge or skills does not preclude exemption under section
        13(a)(1) of the Act or the regulations in this part.

29 CFR 541.704; McAllister v. Transamerica Occidental Life Ins. Co., 325 F.3d 997, 1001 (8th

Cir. 2003)(“Just because McAllister was required to follow detailed manuals does not mean she



                                                  15
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 16 of 27


did not exercise discretion and independent judgment.”). Finally, courts should apply the phrase

"discretion and independent judgment" in light of all the facts involved in a particular

employment situation. 29 C.F.R. § 541.202(b).

       While there is not a wealth of case law analyzing the exempt status of employees similar

to Plaintiff, instructive authority exists. In Ashworth v. E. B. Badger & Sons Co., the court

concluded that an employee's work in determining whether fabricated pipes met certain plans

and specifications required the exercise of discretion and independent judgment. 63 F. Supp. 710

(D. Mass. 1945); see also Kennedy v. Commonwealth Edison Co., 410 F.3d 365, 374 (7th Cir.

2005) (reasoning that the plaintiffs' exercise of discretion may be channeled by applicable

regulations without defeating the existence of sufficient discretion).

       In Brock v. On Shore Quality Control Specialists, the plaintiffs were employed as

inspectors to perform quality control measures on oil and gas pipelines. 1987 WL 31308 (W.D.

Tex. Sept. 29, 1987). The plaintiffs’ primary duty was to inspect whether the pipe welds meet

the minimum standards set forth by the American Petroleum Institute. Id. at *3. Numerous

inspectors testified at trial, stating that they inspected the welds on the pipeline, interpreted

images to determine if the weld was suitable, and decided if a weld passed inspection. Id. at *4.

Inspectors testified that it was part of their job duties to deduce whether the welds were in

compliance with the standards of the American Petroleum Institute. Id. at *4.

       The Brock court concluded that the inspectors were exempt employees pursuant to the

administrative exemption. As to the issue of manual labor, the court, directly, stated: “There is

no question that the primary duty of all the inspectors at issue consisted of performance of non-

manual work directly related to management policies or general business operations . . . .” Id. at

*7. The court, as to independent judgment and discretion, also concluded that by determining

whether the contractor’s welds were in compliance with all applicable requirements, the weld


                                                 16
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 17 of 27


inspectors were exercising independent judgment and discretion.           Id.   The court rejected

plaintiffs’ argument that the technical guidance provided by the standards of the American

Petroleum Institute removed the requisite independent judgment and discretion. Id. at *8.

       In similar fashion, in O'Dell v. Alyeska Pipeline Service Co., the Ninth Circuit held that

field inspectors of a pipeline were exempt administrative employees who exercised independent

judgment and discretion in their job duties. 856 F.2d 1452, 1454 (9th Cir. 1988). Common to

Plaintiff in this case, the field inspectors in O’Dell determined whether work "failed to satisfy

minimum standards," and made "recommendations" for appropriate action. Id. at 1454.

       Here, despite Plaintiff’s effort to downplay his job duties and claim, there is still ample

and sufficient evidence that they exercised discretion and independent judgment with respect to

matters of significance. Specifically, Plaintiff was tasked with the responsibility to undertake the

significant task of discerning whether Welspun’s pipes complied with industry and customer

standards. This was undoubtedly a matter of great significance in Welspun’s operations and, if a

pipe were to be released with defects, would result in significant financial harm to Welspun. To

meet these responsibilities, Plaintiff was naturally required to exercise considerable discretion

and independent judgment.

       First, Plaintiff was authorized to determine whether any quality issue was sufficient to

shut down production at the Coating Department or that it could continue. Tiger Dep., p. 97:17-

22.   This authority evidences a significant amount of discretion in itself. Shutting down

production results in loss of productivity and, thus, revenue. Sheth Dec., ¶ 8. Plaintiff himself

sent his entire team home less than halfway through a shift due a temporary shutdown on a

production line. See Tiger Dep., pp. 85:1-86:21; see also Exhibit 8, p. 5.

       Second, according to his own testimony, when Plaintiff arrived to work, he would concur

with the outbound QC Supervisor and sign off about any problems, and then he would “walk


                                                17
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 18 of 27


around the building, checking each station to make sure somebody was operating there and that

nothing was broken.” Tiger Dep., p. 37:17-24; see Piscione v. Ernst & Young, L.L.P., 171 F.3d

527, 535-536 (7th Cir. 1999) (“Supervisory and training responsibilities, for example, are

evidence of duties that are administrative in nature.”); Claes v. Guard Publ'g Co., 2001 U.S.

Dist. LEXIS 12840, 14 (D. Or. Mar. 22, 2001) (“Supervision of others is a quintessential

discretionary function.”). Plaintiff clearly explains how his job as QC Supervisor required that

he ensure his team members were properly performing their work assignments. See Tiger Dep.

p. 43:9-23; pp. 44:22-45:1; 53:24-54:3; p. 67:7-14. He was also ultimately responsible for the

quality of pipes sent through his shift and would be personally reprimanded for allowing a pipe

to fall below standards. Id. at p. 61:5-15. He was also responsible for the safety of his team. Id.

at p. 63:22-24.

       Third, he also was responsible for ensuring that his shift had all necessary equipment to

perform its functions.    He would determine when products were needed, with or without

assistance from his team leads, and travel to the “warehouse store” to “purchase” goods for his

shift. Tiger Dep., pp. 92:15-93:13. These goods would be charged against his departmental

budget. He also was instructed to make his shift run more efficiently at times by management.

Id. at pp. 112:24-113:23. These facts also show that Plaintiff was afforded discretion on how to

efficiently equip and stock products on his shift, which is exercising even more independent

discretion on significant matters.

       In this light, there can be no dispute that Plaintiff was engaged in the work of non-manual

labor, devoted to the quality control efforts of Welspun, which required his discretion and

independent judgment. Plaintiff was therefore properly classified as exempt pursuant to the

FLSA’s administrative exemption. As such, Defendants’ Motion for Summary Judgment should

be granted on this basis alone.


                                                18
          Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 19 of 27


         2.      Plaintiff was Exempt Under the Executive Exemption.

         In addition to being administratively exempt, Plaintiff’s job duties also qualified as an

Executive pursuant to the FLSA. The FLSA generally requires employers to pay employees a

minimum wage for all hours worked and to pay covered employees overtime for working more

than 40 hours in a week. 29 U.S.C. §§ 206(a), 207(a). However, the FLSA exempts many

categories of employees from this requirement. See 29 U.S.C. § 213; see also Encino Motorcars,

LLC v. Navarro, 138 S. Ct. 1134, 1138 (2018). “Whether an employee meets the requirements of

the executive exemption when the employee performs concurrent duties is determined on a case-

by-case basis and based on the factors set forth in § 541.700.” Buford v. Sup. Energy Srvs., 2018

WL 2465469, *10 (E.D. Ark. June 1, 2018) (citing 29 C.F.R. 541.106(a)).

         The pertinent regulation provides that an “employee employed in a bona fide executive

capacity” means any employee:

                 (1) Compensated on a salary basis at a rate of not less than $455 per week4

                 ..., exclusive of board, lodging or other facilities;

                 (2) Whose primary duty is management of the enterprise in which the

                 employee is employed or of a customarily recognized department or

                 subdivision thereof;

                 (3) Who customarily and regularly directs the work of two or more other

                 employees; and

                 (4) Who has the authority to hire or fire other employees or whose

                 suggestions and recommendations as to the hiring, firing, advancement,




4
    See Footnote 2.



                                                    19
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 20 of 27


               promotion or any other change of status of other employees are given

               particular weight.

Buford, 2018 WL 2465469, at *8–9. “Generally, exempt executives make the decision regarding

when to perform nonexempt duties and remain responsible for the success or failure of business

operations under their management while performing the nonexempt work.” Id. at *9. “In

contrast, the nonexempt employee generally is directed by a supervisor to perform the exempt

work or performs the exempt work for defined time periods.” Id.

       Here, Plaintiff’s job position as QC Supervisor easily meets the first three prongs under

the Executive exemption analysis. First, he earned $65,000 annually. See Argument, § IV.A.1.a,

infra. Second, Plaintiff admits that his primary function was to supervise approximately 20

personnel on his shift, which far exceeds the requisite number for executive status. Id. at pp.

44:22-45:1. Third, Plaintiff agrees that he was responsible for directly supervising the members

of his team and ensuring productivity. Id. at pp. 98:1-100:1.

       The fourth prong of the FLSA’s executive exemption establishes the requirement that an

executive employee have “the authority to hire or fire other employees or whose suggestions and

recommendations as to the hiring, firing, advancement, promotion or any other change of status

of other employees are given particular weight.” 29 C.F.R. § 541.100(a)(4) (emphasis supplied).

“Factors used to determine whether an employee’s suggestions and recommendations are given

particular weight include whether making such suggestions and recommendations is part of the

employee’s duties and the frequency with which the employer’s suggestions and

recommendations are relied upon.” Buford, 2018 WL 2465469 at *10-*11 (citing 29 C.F.R.

§ 541.105). “An employee’s suggestions and recommendations may still be deemed to have

‘particular weight’ even if a higher level manager’s recommendation has more importance and

even if the employee does not have authority to make the ultimate decision as to the employee’s


                                               20
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 21 of 27


change in status.” Id. (citing 29 C.F.R. § 541.105). Courts previously addressing what is required

by the fourth element of the FLSA executive exemption “suggest that more than informal input

is needed to prove applicability of the executive exemption.” Id. (citing Madden v. Lumber One

Home Cntr., Inc., 745 F.3d 899, 904 (collecting cases)).

       “Many different employee duties and levels of involvement can work to satisfy the fourth

element.” Garrison v. ConAgra Food Packaged Foods, LLC, 2015 WL 366431, *8 (E.D. Ark.

Jan. 6, 2015) (citing Madden, 745 F.3d at 904). For example, “one way [an employer can show]

that the purported executives’ input into personnel decisions was given particular weight . . . is to

show that the purported executives’ input had more influence than hourly employees’ input.” Id.

at 906. Other “[e]vidence that an employee’s recommendation are given ‘particular weight’

could include witness testimony that recommendations were made and considered . . . and other

documents regarding promotions, demotions or other change of status that reveal the employee’s

role in this area.” Id. (citing Defining and Delimiting the Exemptions for Executive,

Administrative, Professional, Outside Sales and Computer Employees, 69 Fed. Reg. 22122,

22135 (April 23, 2004)). “An employee who provides guidance on any one of the specified

changes in employment status may meet the section 541.100(a)(4) requirement.” Id. (internal

citation omitted).

       Again, the FLSA only requires that an executive actually have the authority to perform

these duties. See 29 C.F.R. 541.100(a)(4); see also U.S. DOL Op. Letter FLSA2009-6 (January

14, 2009)(“Only if the [employee] in fact possesses such authority would the executive

exemption apply.”) (alteration and emphasis supplied).         Thus, Welspun need only provide

evidence that Plaintiff and other QC Supervisors actually had the authority to perform the

executive functions in order to satisfy its burden for purposes of summary judgment. Welspun

anticipates that Plaintiff will argue that Welspun cannot satisfy the fourth prong. The evidence


                                                 21
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 22 of 27


shows, however, that Plaintiff in fact meets this element.

       Plaintiff himself admits that he discussed employee advancement opportunities with his

manager, Ragesh Sheth, which is confirmed by Mr. Sheth. See Tiger Dep., pp. 103:14-104:7;

Sheth Dec., ¶ 12.   Plaintiff also routinely disciplined employees, sending at least two home at

his discretion, and he recommended that one employee be terminated, which also occurred. Id.;

see also Exhibits 7 (Employee Discipline Forms) and 8 (Employee Correspondence). Plaintiff’s

attempts to downplay these issues does not lessen the fact that his position was authorized to

terminate employees, subject to Human Resources’ confirmation (which is good business

practice), and he effectively gave recommendations for other personnel changes that were

followed by management.

       Plaintiff also recognizes that the brevity of his tenure with Welspun is a necessary factor

in the frequency and breadth to which his recommendations were given particular weight. Tiger

Dep., 103:9-13. As such, his counterparts, who worked in the same job position but on different

shifts, certainly exercised this authority. Blake Alban terminated an employee on his shift for

insubordination, and he also recommended a team member for promotion, which was followed.

See Alban Dec., ¶ 11. Similarly, Kaushik Rana has recommended employees for termination,

which were followed, and he recommended one employee for promotion who subsequently

received the promotion. See Rana Dec., ¶ 11; Sheth Dec., ¶ 13. The evidence shows that QC

Supervisors at Welspun, including Plaintiff, met all prongs of the Executive exemption under the

FLSA. Based on these facts, Plaintiff’s claims should be dismissed in their entirety.

       3.      Plaintiff Satisfied the FLSA’s White-Collar Combination Exemption.

       An employee also qualifies for exemption under the FLSA if he or she performs a

combination of duties that are considered exempt under the FLSA's other exemptions. 29 C.F.R.

§ 541.708 ("employees who perform a combination of exempt duties as set forth in the


                                                22
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 23 of 27


regulations in this part for executive, administrative, professional, outside sales and computer

employees may qualify for exemption"). As detailed above, Plaintiff performed both

administrative and executive duties as a QC Supervisor. Under the FLSA, these duties may be

combined to establish Plaintiffs’ exempt status. See 29 C.F.R. § 541.200; 29 C.F.R. § 541.708

(“an employee whose primary duty involves a combination of exempt administrative and exempt

executive work may qualify for exemption.”).

       Accordingly, Plaintiffs were exempt under the FLSA and their claims should be

dismissed with prejudice.

       B.     Plaintiff’s Overtime Damages, if any, Should Be Calculated by the
              Fluctuating Workweek Method.

       The fluctuating workweek method applies in misclassification cases when a court

determines that a plaintiff who was treated as an exempt employee is, in fact, not exempt and is

due overtime pay. Smith v. Frac Tech Srvs., LLC, 2011 WL 96868 (E.D. Ark. Jan. 11, 2011)

(internal cites omitted) (finding that calculating unpaid overtime in misclassification exemption

cases under the FLSA should utilize the fluctuating workweek method); see Urnikis-Negro v.

American Family Property Services, 616 F.3d 665, 681-82 (7th Cir. 2010); Pressler v. FTS USA,

LLC, 2010 WL 5105135 (E.D. Ark. Dec. 9, 2010); Blackmon v. Brookshire Grocery Co., 835

F.2d 1135, 1138 (5th Cir. 1988).      The primary factual issue when deciding to apply the

fluctuating workweek method is whether an employee’s salary was intended to compensate for

all hours worked or only for 40 hours. See Frac Tech Srvs., LLC, 2011 WL 96868 at *34-36.

       Here, Plaintiff understood that his salary was intended to cover all of the hours he was

required to work. Plaintiff received a pre-employment offer letter explicitly stating that he

would be paid on a salary basis and that he was exempt. See New Hire Form, attached to

Defendants’ Motion for Summary Judgment as Exhibit 6.             Plaintiff received Welspun’s



                                               23
           Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 24 of 27


Employee Handbook. See Welspun Handbook Acknowledgements, Exhibit TT. Welspun’s

Handbook states: “Overtime compensation is to be paid to all non-exempt employees in

accordance with federal and state wage and hour requirements.” See Welspun Handbook, Exhibit

9, p. 3 (emphasis added). It also states that salaried employees receive a bi-weekly salary amount

for work performed that is intended to compensate salaried employees for all hours worked. Id.

at p. 4.

           Thus, the Court should use the method established in 29 C.F.R. § 778.114, known as the

“fluctuating workweek method,” for determining the amount of overtime, if any, owed to

Plaintiff. This method involves dividing the actual hours worked each workweek into the fixed

salary and results in a determination of the regular rate of pay for that workweek. Id. The

overtime payment for that week is then determined by multiplying all hours over 40 in a

workweek, if any, by one-half the regular rate for that workweek. See id. The amount due will

be the sum total of each workweek’s overtime, if any.

           Because the fixed salary for Plaintiff was intended to cover all of the hours worked, even

if he exceeded forty (40) hours per week, 29 C.F.R. § 778.114 applies to determine the proper

calculation of overtime pay. The fixed workweek method recognizes the ability of an employer

and an employee whose weekly hours fluctuate to agree that a fixed salary amount will serve as

the employee’s regular rate of compensation or “straight pay” (apart from overtime premiums)

for any and all hours the employee works in a given week, regardless of their number. Id. As

such, Welspun could only owe Plaintiff half of his regular rate of pay for any hours in excess of

forty in workweek.

           C.     Plaintiff’s AMWA Claim Also Fails.

           Employees who are exempt from overtime compensation under the FLSA are not entitled

to overtime compensation under the AMWA. Ark. Code Ann. § 11-4-211(d). As discussed


                                                   24
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 25 of 27


above, Plaintiff was properly classified as exempt from overtime compensation. See Argument,

§ IV.A., supra. Thus, his claim under the AMWA also fails at law. See Zamam, LLC, No. 2017

WL 5180427, at *2 (“Because the FLSA and Arkansas Minimum Wage Act impose similar

overtime requirements, and claims brought under parallel provisions of the acts should be

interpreted similarly . . . .”). Welspun respectfully requests that Plaintiff’s AMWA claim be

dismissed along with his FLSA claim.

       Even if Plaintiffs are owed some overtime compensation, Plaintiffs damages under the

AMWA should be compensated by the same rate as the fluctuating workweek rate, as discussed

above, pursuant to Ark. Code Ann. § 11-4-218(a)(1)(B)(i); see Argument, § IV.C., supra. The

Arkansas Department of Labor has explicitly adopted the federal regulation containing the

fluctuating workweek. See Administrative Regulations of the Labor Standards Division of the

Arkansas Department of Labor, 010.14-109 (“For the purposes of determining and calculating

overtime pay requirements and what constitutes an employee’s ‘regular rate’ of pay, the agency

adopts . . . the provisions of 29 C.F.R. 778 (July 1, 2005) as applicable.”). Further, Arkansas

courts look to the FLSA as persuasive authority where the AMWA is silent. See Helmert v.

Butterball, 805 F. Supp. 2d 655, 663 fn. 8 (E.D. Ark. July 27, 2011) (citing 010.14.1 Ark. Code

R. § 112). Because Plaintiff was compensated by salary for all hours worked, he would only

entitled to half-time pay over and above the forty hours worked each week, if any.            See

Argument, § IV.B, supra.

       D. Welspun Pipes, Inc. and Weslpun USA, Inc. Never “Employed” Plaintiff.

       The FLSA defines an “employer” as “any person acting directly or indirectly in the

interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). The definition under the

AMWA is nearly identical. Ark. Code Ann. § 11-4-203(4)(A) (any person or entity “acting

directly or indirectly in the interest of an employer in relation to an employee.”). The following


                                               25
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 26 of 27


factors are considered for determining whether a separate entity is a “joint employer”: (1) had the

power to hire and fire the plaintiff; (2) supervised and controlled plaintiff's work schedules or

conditions of employment: (3) determined the rate and method of payment; and (4) maintained

plaintiff's employment records." Schubert v. Bethesda Health Group, Inc., 319 F. Supp. 2d 963,

971 (E.D. Mo. 2004). Although the above-cited case is in reference to joint employment

pursuant to the FLSA, because the definition of employer is, for all practical purposes, the same,

a similar analysis should be made for joint employer determination under the Arkansas

Minimum Wage Act.

        Here, Welspun Tubular, LLC is the only named Defendant to admit that it employed

Plaintiff for purposes of this lawsuit. See ECF No. 6, ¶¶ 17, 28, 33. Plaintiff has offered no

evidence to establish that Welspun Pipes, Inc. or Welspun USA, Inc. was a joint employer of

Plaintiff. Plaintiff’s personnel file documents that Welspun Tubular, LLC was his employer.

CITE. Simply put, Welspun Pipe, Inc. is a separate entity that was not involved in decisions

relating to Plaintiffs’ employment or compensation. See Sheth Dec., ¶ 4. Further, Plaintiff

completely lacks any evidence indicating Welspun Pipe engaged in the type of activities

considered for joint employment. Accordingly, neither Welspun Pipes, Inc. nor Welspun USA,

Inc. was the “employer” of Plaintiff and, as such, they are each entitled to summary judgment on

all of Plaintiff’s claims.

                                      V.      CONCLUSION

        Plaintiff has failed to create any genuine issue of material fact. Plaintiff was an exempt

employee under the FLSA and AMWA and, therefore, he was not entitled to overtime pay. Even

if a question of fact exits as to whether he was misclassified, Welspun acted at all times in good

faith, and Plaintiff has failed to allege any facts sufficient to show that he is entitled to liquidated

damages or that any back wages allegedly owed to him should not be calculated by the


                                                  26
        Case 4:19-cv-00798-DPM Document 19 Filed 09/08/20 Page 27 of 27


fluctuating workweek method. Accordingly, Defendants respectfully request that their Motion

for Summary Judgment be granted in its entirety.

       WHEREFORE, for the reasons contained herein, Defendants respectfully request that the

Court grant their Motion for Summary Judgment and award Defendants all other relief to which

they may be entitled.



                                           Respectfully submitted,

                                           J. Bruce Cross (#74068)
                                           Missy McJunkins Duke (#99167)
                                           Gregory J. Northen (#2011181)
                                           CROSS, GUNTER, WITHERSPOON
                                               & GALCHUS, P.C.
                                           500 President Clinton Avenue, Suite 200
                                           Little Rock, Arkansas 72201
                                           Phone: 501-371-9999 / Fax: 501-371-0035
                                           E-mail: bcross@cgwg.com
                                           E-mail: gnorthen@cgwg.com
                                           ATTORNEYS FOR DEFENDANTS




                                              27
